In the

           United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 

No. 13‐3327 
PAYSUN LONG, 
                                                          Petitioner‐Appellant, 

                                                    v. 

RANDY PFISTER, Warden, Stateville Correctional Center, 
                                        Respondent‐Appellee. 
                                 ____________________ 

                    Appeal from the United States District Court 
                         for the Central District of Illinois. 
                    No. 11‐CV‐1265 — Michael M. Mihm, Judge. 
                                  ____________________ 

    ARGUED SEPTEMBER 7, 2016 — DECIDED OCTOBER 20, 2017 
                  ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER,  EASTERBROOK, 
KANNE,  ROVNER,  WILLIAMS,  SYKES,  and  HAMILTON,  Circuit 
Judges.* 
   EASTERBROOK, Circuit Judge. Larriec Sherman was shot to 
death in June 2001. Four witnesses identified Paysun Long as 

                                                 
      * 
      Circuit  Judge  Flaum  heard  argument  in  this  appeal  but  later 
recused himself and has not participated in its decision. 
2                                                      No. 13‐3327 

the  gunman;  their  statements  were  recorded  on  video.  Two 
of  the  four  recanted  before  Long’s  trial.  The  other  two—
Keyonna  Edwards  and  Brooklyn  Irby—testified,  while  the 
video statements of the two recanting witnesses were intro‐
duced. Irby, too, had recanted before trial, telling Frank Wal‐
ter, an investigator for the State’s Attorney, that police offic‐
ers  had  coerced  her  to  name  Long  as  the  shooter.  But  Irby 
testified  consistently  with  her  video  statement.  On  cross‐
examination  she  conceded  recanting  but  told  the  jury  that 
her  original  statement  was  true  and  her  recantation  false. 
The jury believed the testimony that Irby and Edwards gave 
in open court, convicting Long of murder. 
    A state court vacated this conviction because the prosecu‐
tor  had  argued,  without  support  in  the  record,  that  the  re‐
canting  witnesses  feared  Long  and  his  friends.  At  Long’s 
second trial the evidence proceeded as at the first. Edwards 
and Irby identified Long in court as the killer; the other wit‐
nesses’  video  statements  were  introduced.  But  this  time, 
when  asked  on  cross‐examination  about  her  recantation,  Ir‐
by denied telling Walter that she had been coerced to identi‐
fy  Long.  The  defense  called  Walter,  who  testified  that  Irby 
had  indeed  told  him  that  her  identification  had  been  co‐
erced. The prosecutor did not contest Walter’s testimony ei‐
ther  on  cross‐examination  or  during  closing  argument.  The 
jury convicted Long a second time, and he was sentenced to 
51 years in prison. The state’s appellate court affirmed on di‐
rect  appeal  and  affirmed  again  after  a  judge  denied  Long’s 
application for collateral relief. 409 Ill. App. 3d 1178 (2011). 
    A district court denied Long’s application for relief under 
28  U.S.C.  §2254, but a panel  of this court reversed. 809  F.3d 
299 (7th Cir. 2015). The panel concluded that, by not sponta‐
No. 13‐3327                                                                      3 

neously  correcting  Irby’s  testimony,  the  prosecutor  violated 
the  rule  of  Napue  v.  Illinois,  360  U.S.  264  (1959),  and  succes‐
sors  such  as  Giglio  v.  United  States,  405  U.S.  150  (1972).  The 
panel understood these cases to establish that, whenever any 
witness makes a statement that the prosecutor knows is un‐
true, the Due Process Clause of the Fourteenth Amendment 
requires the prosecutor to correct that statement immediate‐
ly.  That  was  not  done  in  Long’s  second  trial,  and  the  panel 
held  that  Long  therefore  is  entitled  to  collateral  relief.  To 
reach  this  conclusion  the  panel  also  had  to  address  Long’s 
procedural  default  in  state  court,  which  it  did  by  holding 
that  Long’s  appellate  lawyer  had  rendered  ineffective  assis‐
tance by not making a Napue argument on direct appeal. 
    Because  this  case  entails  federal  collateral  review  of  a 
state  conviction,  we  start  with  28  U.S.C.  §2254(d),  which  as 
amended  in  1996  by  the  Antiterrorism  and  Effective  Death 
Penalty Act (AEDPA) provides: 
    An application for a writ of habeas corpus on behalf of a person 
    in custody pursuant to the judgment of a State court shall not be 
    granted  with  respect  to  any  claim  that  was  adjudicated  on  the 
    merits  in  State  court  proceedings  unless  the  adjudication  of  the 
    claim—(1)  resulted  in  a  decision  that  was  contrary  to,  or  in‐
    volved  an  unreasonable  application  of,  clearly  established  Fed‐
    eral  law,  as  determined  by  the  Supreme  Court  of  the  United 
    States[.] 

The  Appellate  Court  of  Illinois  ruled  that  any  error  was 
harmless  in  light  of  the  other  evidence  inculpating  Long. 
Davis v.  Ayala, 135 S. Ct. 2187 (2015), holds  that  a  harmless‐
error  decision  is  one  “on  the  merits”  as  §2254(d)  uses  that 
phrase. The state court concluded that Long had a good po‐
sition as a matter of state law, because People v. Lucas, 203 Ill. 
2d 410, 424 (2002), holds that a prosecutor must correct false 
4                                                         No. 13‐3327 

testimony  that  the  defense  elicits.  Given  the  harmless‐error 
ruling,  however,  that  conclusion  did  not  benefit  Long.  The 
panel of our court, by contrast,  went straight to federal law 
under  Napue  and  its  successors,  and  after  holding  that  the 
prosecutor had violated the rule of Napue stated that Long is 
entitled  to  a  new  trial.  The  panel  did  not  mention  the  doc‐
trine  of  harmless  error  or  apply  the  standard  of  Brecht  v. 
Abrahamson,  507  U.S.  619  (1993).  Our  order  setting  this  case 
for rehearing en banc vacated the panel’s decision. 
     Long  contends  that  the  state  courts  rendered  decisions 
“contrary  to”  Napue  and  similar  decisions.  Of  course  the 
state  judges  didn’t  disparage  or  contradict  Napue;  by  citing 
Lucas the Appellate Court ruled in Long’s favor, though as a 
matter of state law. The state court did not analyze Napue at 
all. (It was cited once but not elaborated on, given Lucas.) But 
we  know  from  Harrington  v.  Richter,  562  U.S.  86,  97–100 
(2011), that it does not matter whether a state court discusses 
federal  precedent;  §2254(d)(1)  applies  whenever  the  state 
court  makes  a  decision  on  the  merits,  no  matter  what  the 
state judiciary says. See also Johnson v. Williams, 568 U.S. 289 
(2013).  So  we  start  with  the  merits—and  because  we  con‐
clude  that  the  Supreme  Court  has  not  “clearly  established” 
that  the  doctrine  of  Lucas  is  a  rule  of  federal  constitutional 
law, we need  not address harmless error (or for that matter 
the procedural‐default issue). 
   Long  understands  Napue  and  its  successors  to  establish 
that  the  prosecutor  must  immediately  correct  any  false  tes‐
timony—and that it does not matter whether the defense al‐
ready  knows  the  truth,  or  whether  the  jury  learns  the  truth 
before  deliberating.  It  is  not  hard  to  find  statements  that, 
taken  at  a  high  level  of  generality,  could  be  so  understood. 
No. 13‐3327                                                          5 

The  Court  summarized  the  Napue  principle  this  way 
in California v. Trombetta, 467 U.S. 479, 485 (1984): “The most 
rudimentary  of  the  access‐to‐evidence  cases  impose  upon 
the  prosecution  a  constitutional  obligation  to  report  to  the 
defendant  and  to  the  trial  court  whenever  government  wit‐
nesses  lie  under  oath.”  This  statement  does  not  contain  ex‐
ceptions  for  testimony  elicited  by  the  defense,  or  testimony 
known by the defense to be false, or testimony corrected be‐
fore  the  jury  deliberates.  But  then  the  Supreme  Court  has 
never  considered  any  of  those  possible  qualifications.  All 
Napue  itself  holds  is  that  perjury  known  to  the  prosecution 
must be corrected before the jury retires. The Court did not 
say when or by whom. And Giglio identifies as the constitu‐
tional problem a prosecutor’s deliberate deception of the ju‐
rors, which can’t occur when the truth comes out at trial and 
the prosecutor does not rely on the falsehood. 
    In Napue  and  its  successors:  (a)  the  false  testimony  was 
elicited by the prosecutor (we discuss an exception shortly); 
(b) the truth was unknown to the defense; (c) the prosecutor 
asked the jury to rely on the false testimony; and (d) the jury 
never learned the truth. In this case, by contrast, the false tes‐
timony  was  elicited  by  the  defense,  which  knew  the  truth, 
and the prosecutor, instead of relying on the false testimony, 
accepted  Walter’s  testimony  about  Irby’s  recantation  but  ar‐
gued that her in‐court identification was nonetheless correct. 
    One  passage  in  Napue,  360  U.S.  at  269,  could  be  read  to 
imply  that  a  prosecutor  must  correct  testimony  no  matter 
who  solicited  it.  The  Court  wrote:  “The  same  result  obtains 
when the State, although not soliciting false evidence, allows 
it to go uncorrected”. This language must be understood in 
light of the citation the Court gave: Alcorta v. Texas, 355 U.S. 
6                                                       No. 13‐3327 

28 (1957). In Alcorta the prosecutor had told the witness not 
to  be  forthcoming  and  deliberately  elicited  a  misleading 
statement; the defense and the jury never learned the truth, 
something  Alcorta  stressed.  Read  in  context,  the  passage  in 
Napue  implies  that  a  prosecutor  must  furnish  the  truth 
whether  a  falsehood  had  been  elicited  deliberately  (in  bad 
faith)  or  inadvertently.  This  is  how  Brady  v.  Maryland,  373 
U.S.  83,  87  (1963),  understood  it,  remarking  that  when  the 
prosecution  withholds  exculpatory  evidence  there  is  a  con‐
stitutional  problem  “irrespective  of  the  good  faith  or  bad 
faith of the prosecution.” It is accordingly not proper to read 
this passage of Napue as establishing that it is irrelevant who 
elicits  the  false  testimony,  whether  the  defense  knows  the 
truth,  and  whether  the  truth  is  presented  to  the  jury.  Those 
issues were not before the Court or expressly decided. 
     It is similarly inappropriate to understand Giglio as hold‐
ing anything about these matters. There the  false testimony 
was elicited by defense counsel, but the Court made nothing 
of  that  fact,  whose  significance  the  parties  had  not  briefed; 
instead  it  ruled  for  the  defense  because  the  prosecutor  em‐
braced the witness’s false statement and argued it to the jury 
as a basis of conviction, even though at least one of the pros‐
ecutors  understood  that  the  truth  was  exculpatory  and  un‐
known to the defense. The witness testified that no promises 
had been made; one prosecutor (who made them) knew oth‐
erwise, yet at trial the prosecution told the jury that the ab‐
sence  of  a  promise  made  the  witness’s  testimony  especially 
credible.  The  Justices  concluded  that  Brady  required  the 
truth’s  disclosure  and  forbade  the  prosecutor  from  arguing 
that the witness had not been promised favorable treatment. 
No. 13‐3327                                                         7 

   This case therefore entails four questions that have never 
been expressly decided by the Supreme Court: 
 •  Do Napue and its successors apply when the defense 
    rather  than  the  prosecutor  elicits  the  false  testimo‐
    ny? 
 •  Must  the  prosecutor  correct  false  testimony  when 
    defense counsel already knows the truth? 
 •  Does  the  Constitution  forbid  a  conviction  obtained 
    when the prosecutor does not correct but also does 
    not rely on the falsehood? 
 •  Does  the  Constitution  forbid  a  conviction  obtained 
    when  all  material  evidence  is  presented  to  the  jury 
    before it deliberates? 
Long  believes  that  all  four  of  these  questions  should  be  an‐
swered yes but does not contend that any of them has been 
answered  in  the  defendant’s  favor  by  the  Supreme  Court. 
Instead  he  believes  that,  once  a  general  principle  has  been 
established, a court of appeals can resolve subsidiary issues 
such as these. That’s a possibility the Supreme Court has re‐
jected as inconsistent with the statutory rule that, to support 
collateral  relief,  a  principle  must  be  “clearly  established  … 
by  the  Supreme  Court  of  the  United  States”  rather  than  by 
an intermediate federal court. The Justices insist that a prin‐
ciple  be  made  concretely  applicable  to  the  problem  at  hand 
before it may be used on collateral review. A recent example 
in  this  sequence  said,  when  summarily  reversing  an  appel‐
late decision: 
8                                                                  No. 13‐3327 

     The  Ninth  Circuit  pointed  to  no  case  of  ours  holding  [that  the 
     prosecutor must specify in advance of trial the precise theory of 
     liability  on  which  it  would  rely].  Instead,  the  Court  of Appeals 
     cited three older cases that stand for nothing more than the gen‐
     eral  proposition  that  a  defendant  must  have  adequate  notice  of 
     the charges against him. … This proposition is far too abstract to 
     establish clearly the specific rule respondent needs. We have be‐
     fore  cautioned  the  lower  courts  …  against  “framing  our  prece‐
     dents at such a high level of generality.” Nevada v. Jackson, 133 S. 
     Ct. 1990, 1994 (2013). 

Lopez  v.  Smith,  135  S.  Ct.  1,  4  (2014).  See  also,  e.g., Woods  v. 
Donald, 135 S. Ct. 1372 (2015). 
    We appreciate that, if a general proposition inevitably en‐
tails some concrete application, then there’s no need to wait 
for  the  Justices  to  apply  the  principle  in  the  inevitable  way. 
But it is not obvious to us that the Napue principle requires a 
new  trial  when  the  prosecutor  fails  to  correct  a  falsehood, 
but  the  defense  knows  about  that  falsehood  and  corrects  it. 
To the contrary, this court held in United States v. Saadeh, 61 
F.3d  510,  523  (7th  Cir.  1995),  that  there  is  no  constitutional 
violation in that situation. See also United States v. Adcox, 19 
F.3d  290,  296  (7th  Cir.  1994).  The  proposition  that  defense 
counsel’s knowledge of the truth is irrelevant therefore can‐
not be taken as clearly established by the Napue principle it‐
self.  Nor  does  the  Napue  principle  establish  that  it  is  irrele‐
vant whether the truth is presented in open court before the 
jury deliberates. 
     Another  way  to  ask  whether  the  application  of Napue 
when the defense knows the truth is so obvious that it must 
be taken as already established is to examine how the Justic‐
es  have handled a  related subject.  The Napue‐Giglio rule is  a 
cousin to the Brady doctrine, which requires the prosecution 
to  reveal  material  exculpatory  evidence.  The  Justices  them‐
No. 13‐3327                                                           9 

selves treat Napue and Brady as two manifestations of a prin‐
ciple  that  prosecutors  must  expose  material  weaknesses  in 
their positions. See, e.g., Strickler v. Greene, 527 U.S. 263, 298–
99 (1999). 
    The  Supreme  Court  has  considered  whether  Brady  re‐
quires the prosecution to disclose (or put before the jury) ex‐
culpatory or impeaching information known to the defense. 
The answer is no. See, e.g., United States v. Agurs, 427 U.S. 97, 
103  (1976)  (Brady applies  only  to  information  “unknown  to 
the defense”). Our circuit has made the same point and add‐
ed  that  there  is  no  disclosure  obligation  under Brady if  the 
defense  easily could  have  found the  information,  even  if  it 
didn’t find it in fact. See, e.g., United States v. Morris, 80 F.3d 
1151, 1170 (7th Cir. 1996). Other circuits agree. See, e.g., Unit‐
ed  States  v.  Wilson,  901  F.2d  378,  380  (4th  Cir.  1990).  Given 
how  Brady  is  understood,  an  intermediate  appellate  court 
could  not  confidently  predict  that  Napue  and  Giglio  will  be 
treated differently—let alone so confident that we could de‐
clare (as §2254(d) requires) that this has already been clearly 
established by the Supreme Court. 
    In this case what occurred may well have helped the de‐
fense  rather  than  the  prosecutor.  Irby’s  false  testimony  ena‐
bled the defense to depict her either as a perjurer (if she re‐
membered  what  had  happened)  or  as  having  a  faulty 
memory  (if  she  had  forgotten);  this  could  have  helped  the 
defense diminish the force of Irby’s identification. It is awful‐
ly hard to see why events that may have helped the defense 
should  lead  to  collateral  relief  in  the  absence  of  any  clearly 
established legal transgression. 
     When presented with the four open issues we have iden‐
tified, the Supreme Court may resolve some or all of them in 
10                                                     No. 13‐3327 

favor of  a defendant in Long’s position.  But  it has  not  done 
so  to  date,  and  §2254(d)(1)  accordingly  prohibits  a  grant  of 
collateral  relief.  We  do  not  attempt  to  determine  how  those 
questions would or should be resolved. 
    Long  presents  other  contentions  that  the  panel  resolved 
against him. 809 F.3d at 313–16 (quotation from Gone with the 
Wind;  prosecutor’s  anecdote;  prosecutor’s  reference  to  a  let‐
ter not in evidence; ineffective assistance of trial counsel). We 
agree with the panel’s resolution of those issues and reinstate 
that  portion  of  its  opinion  without  reproducing  the  discus‐
sion here. 
                                                          AFFIRMED 
No. 13‐3327                                                        11 

    HAMILTON, Circuit Judge, joined by ROVNER and WILLIAMS, 
Circuit Judges, dissenting. The bar for federal habeas relief is 
high, requiring the petitioner to show the state courts unrea‐
sonably  applied  controlling  Supreme  Court  precedent.  28 
U.S.C. § 2254(d)(1). Petitioner Long has cleared that high bar. 
I respectfully dissent. 
     Nearly  sixty  years  ago,  the  Supreme  Court  held  that  a 
State deprives a person of liberty without due process of law 
if it convicts him by knowingly using false testimony, and it 
imposed on the prosecutor the duty to see that perjured testi‐
mony is corrected. Napue v. Illinois, 360 U.S. 264, 269 (1959). In 
this case, a key prosecution witness lied about a point critical 
to her  credibility. She  swore to the jury, repeatedly, that  she 
had been consistent in identifying petitioner Long as the per‐
son who murdered Sherman. Those were lies, and the prose‐
cutors knew they were lies. Yet the prosecutors did nothing to 
see that the lies were corrected. 
    The state courts actually recognized the due process vio‐
lation but erred, as our panel explained, by excusing the vio‐
lation as harmless. The majority affirms the results in the state 
court by first rejecting the state courts’ actual reasoning and 
then hypothesizing possible distinctions that might be drawn 
between this case and the Napue line of cases. 
    Yet  Napue itself considered and rejected  the  grounds the 
majority relies upon to excuse the Illinois courts’ failure to fol‐
low it. It does not matter, the Supreme Court said, which side 
elicited  the  false  testimony.  Id.  at  269.  Nor  does  it  matter 
whether the defense knew of the false testimony or whether 
the jury heard evidence contradicting the false testimony. See 
id. at 269–70. What this jury never heard was a prosecutor or 
judge saying that the witness had lied to the jury. Moreover, 
12                                                                No. 13‐3327 

the case against Long was so fragile that the Napue violation 
cannot reasonably be deemed harmless. The state courts’ de‐
nial of post‐conviction relief to Long was contrary to Napue, 
so federal habeas relief is necessary under 28 U.S.C. § 2254. 
    Part I of this dissent lays out the facts of the witness’s per‐
jury  during  Long’s  trial.  Part  II  summarizes  the  Supreme 
Court’s decision in Napue. Part III rejects the majority’s efforts 
to limit Napue to excuse the state courts’ failure to follow it. 
      I.  The Perjury in Long’s Trial 
    We  review  here  the  conviction  of  Paysun  Long  for  the 
murder of Sherman in Long’s second trial. (The second trial 
was  needed  because  of  prosecutorial  misconduct  in  closing 
argument in the first trial.) No physical evidence tied Long to 
the  murder.  The  prosecution  relied  heavily  on  two 
witnesses—Keyonna  Edwards  and  Brooklyn  Irby—who 
testified  that  they  had  seen  Long  shoot  Sherman.  Edwards 
had  her  own  credibility  issues,  since  some  details  of  her 
account  were  not  corroborated  by  anyone  else  present,  but 
our focus here is on Irby.1 
      Irby testified that she was walking through the Taft Homes 
housing  development  in  Peoria  on  June  11,  2001  when  she 
saw  Long  shoot  Sherman.  On  cross‐examination,  defense 
counsel asked Irby whether she had previously told the pros‐
ecutor herself and an investigator that she had lied when she 
first  told  investigators  in  June  2001  that  she  had  seen  Long 
shoot  Sherman.  Supp.  App.  132–36.  Irby  repeatedly  denied 
that she had done so. Those sworn answers were lies, and the 
                                                 
      1  Two  other  prosecution  witnesses  testified  that  Long  was  not  the 

shooter, but the prosecution was allowed to put into evidence earlier rec‐
orded statements by those witnesses saying that he was. 
No. 13‐3327                                                      13 

prosecutor knew it. Yet the prosecutor did nothing to correct 
Irby’s false denials of having changed her story, even in redi‐
rect examination of Irby. 
    Long’s attorney did what he could to attack Irby’s lies and 
thus her credibility. After the State had finished presenting its 
case,  the  defense  called  Frank  Walter,  the  prosecution’s 
investigator  who  had  talked  with  Irby.  Walter  testified  that 
Irby had recanted her identification of Long. App. Dkt. 13–12 
at 330–34. That’s how the evidence closed: Irby said she had 
never changed her story, and Walter said she had. 
    During  closing  arguments,  the  prosecution  did  not  even 
acknowledge Irby’s lies, let alone correct them. The prosecu‐
tion first tried to finesse the problem, saying that the defense 
counsel would 
       argue that Brooklyn Irby came to the State’s At‐
       torney’s  Office  and  said  on  an  earlier  occasion 
       prior to her testifying and said I wasn’t telling 
       the police the truth. Well, she came in here and 
       raised her hand and told you what happened and 
       you  saw  her  testimony.  Maybe  she  thought  if 
       she told the State’s Attorney’s Office she wasn’t 
       telling the truth she wouldn’t have to testify. But 
       when she came in here and was under oath, she told 
       you  what  she  saw  and  that  was  consistent  with 
       what Keyonna [Edwards] told you and that was 
       consistent with what she has told you and that 
       was  consistent  with  what  Shawanda  [Walker] 
       told you and that was consistent with the phys‐
       ical evidence. 
14                                                       No. 13‐3327 

Supp. App. 149–50 (emphases added). Missing from that care‐
ful dance around Irby’s perjury is any acknowledgment that 
Irby had lied under oath to the jury. The prosecutors’ handling 
of Irby contrasts with their sharp attacks on other witnesses, 
including  prosecution  witnesses,  for  being  untruthful.  See 
App. Dkt. 13–12 at 349–51. The prosecutors knew how to tell 
the jury that other witnesses had lied to them, but they never 
admitted to the jury that Irby had lied to the jury. 
    During the defense closing argument, the defense pointed 
out Irby’s lies and reminded the jury that Walter, the prosecu‐
tion’s  investigator,  had  testified  that  Irby  had  changed  her 
story: she had told him and the prosecutor that she had lied 
in June 2001 about seeing Long shoot Sherman. Yet in her trial 
testimony she lied by denying that. 
    During the rebuttal argument, the prosecutor soft‐pedaled 
the perjury. She said that Irby had recanted her story back in 
November 2001 when she was served with a subpoena, but 
immediately emphasized that Irby had (supposedly) told the 
truth when she was under oath. Supp. App. 171. The prosecu‐
tor still never acknowledged that Irby had lied to the jury in 
her trial testimony. 
    To sum up, then, a key prosecution witness lied about a 
point critical to her credibility, and the prosecution knew she 
was lying. Yet the prosecution took no steps to correct the per‐
jury. 
      II.  Napue v. Illinois 
    Under the Antiterrorism and Effective Death Penalty Act 
of 1996, known as AEDPA, federal courts must accept a state 
court’s  decision  on  the  merits  of  a  habeas  petitioner’s  claim 
No. 13‐3327                                                        15 

unless  the state  court decision was contrary  to  or an unrea‐
sonable application of clearly established law under Supreme 
Court authority, or based on an unreasonable finding of fact. 
28 U.S.C. § 2254(d). Petitioner Long is not asking the federal 
courts to make new law on his behalf. He asks us only to en‐
force the Supreme Court’s 1959 decision in Napue v. Illinois. 
    Napue was, like this case, a murder prosecution in Illinois. 
A police officer had been fatally shot in a robbery attempted 
by  several  men.  The  principal  State’s  witness  was  a  man 
named Hamer who was already serving a prison sentence for 
the same murder. Hamer testified that Napue had been one of 
the  robbers.  During  Napue’s  trial,  the  prosecutor  asked 
Hamer whether he had received any promises of leniency in 
return  for  his  testimony. Hamer  said no. But that was false, 
and  the  prosecutor  did  nothing  to  correct  that  lie.  The  jury 
was told, however, that a public defender had promised “to 
do what he could” for Hamer.  
    The prosecution later asked to have Hamer’s sentence re‐
duced based on the promise that Hamer had denied receiving 
in  Napue’s  trial.  When  Napue  heard  of  the  effort  to  reduce 
Hamer’s sentence, he sought relief from his own conviction. 
The state courts denied relief, but the Supreme Court reversed 
in a unanimous opinion by Chief Justice Warren. The Court 
began  from  the  foundation  that  “a  conviction  obtained 
through use of false evidence, known to be such by represent‐
atives  of  the  State,  must  fall  under  the  Fourteenth  Amend‐
ment.” 360 U.S. at 269, citing Mooney v. Holohan, 294 U.S. 103 
(1935), and other cases. 
   The  next  sentence  in  the  opinion  addresses  the  problem 
here: “The same result obtains when the State, although not so‐
16                                                           No. 13‐3327 

liciting false evidence, allows it to go uncorrected when it ap‐
pears.” Id. (emphasis added), citing Alcorta v. Texas, 355 U.S. 
28 (1957), and other cases. (The Court later explained that this 
holding in Napue was a deliberate extension of the older rul‐
ing in Mooney. Brady v. Maryland, 373 U.S. 83, 87 (1963).) 
    Napue then rejected other attempts to excuse the use of the 
false testimony. First, it made no difference that the false tes‐
timony  addressed  Hamer’s  credibility  rather  than  his  sub‐
stantive  testimony.  360  U.S.  at  269.  “A  lie  is  a  lie,  no  matter 
what its subject, and, if it is in any way relevant to the case, 
the district attorney has the responsibility and duty to correct 
what he knows to be false and elicit the truth.” Id. at 269–70, 
quoting People v. Savvides, 136 N.E.2d 853, 854 (N.Y. 1956). 
    Then  the  Court  rejected  another  theory  for  avoiding  the 
perjury, that merely contradictory evidence would correct the 
problem:  “we  do  not  believe  that  the  fact  that  the  jury  was 
apprised  of  other  grounds  for  believing  that  the  witness 
Hamer  may  have  had  an  interest  in  testifying  against 
petitioner [Napue] turned what was otherwise a tainted trial 
into a fair one.” Id. at 270. The Court finally rejected the state 
court’s  conclusion  that  the  false  testimony  would  not  have 
affected  the  verdict,  id.  at  271–72,  since  the  conviction  of 
Napue  depended  so  heavily  on  whether  the  jury  believed 
Hamer. See also Wearry v. Cain, 577 U.S. —, —, 136 S. Ct. 1002, 
1006 (2016) (noting that Napue  harmless error standard also 
applies to Brady claims). 
      III. The Majority’s Efforts to Limit Napue 
   Since 1959, Napue has been understood to impose on pros‐
ecutors an obligation to correct prosecution evidence that they 
know is false. In this case, the prosecution failed to fulfill that 
No. 13‐3327                                                                      17 

obligation.  The  state  appellate  court  actually  acknowledged 
the Napue violation, but refused, over a powerful dissent, to 
correct the error on the theory that the violation was harmless. 
People v. Long, 2011 WL 10457885, at *3, *4 (Ill. App. Jan. 21, 
2011) (citing state cases that applied Napue).2 
    The majority does not try to excuse the Napue due process 
violation as harmless, as the state court did. Instead, the ma‐
jority offers four supposed distinctions that might allow some 
other hypothetical state court to deny relief to Long and thus 
to avoid federal habeas relief in light of 28 U.S.C. § 2254(d)(1). 
On  examination,  however,  it  becomes  clear  that  Napue  re‐
jected the most important of them. The last distinction evapo‐
rates when we ask what it means to present “the truth” in an 
adversarial trial and what counts as “correcting” perjury un‐
der Napue.  
   The majority first asks whether “Napue and its successors 
apply when the defense rather than the prosecutor elicits the 

                                                 
      2 The majority cites Harrington v. Richter and Johnson v. Williams, ante 

at 4, for the idea that AEDPA deference under § 2254(d)(1) applies “when‐
ever the state court makes a decision on the merits, no matter what the 
state judiciary says.” Both cases dealt with summary, unexplained orders 
issued by busy state courts. In such cases, considering possible explana‐
tions for a state court’s unexplained denial of a federal constitutional claim 
helps  preserve  comity  between  federal  state  courts.  Here,  however,  the 
Illinois court actually acknowledged the constitutional problem. It found 
a due process violation but concluded that the violation did not matter. In 
a  case  such  as  this,  “where  the  state  court’s  real  reasons  can  be  ascer‐
tained,”  we  should  look  to  the  “actual  arguments  or  theories  that  sup‐
ported the state court’s decision” and not to secondary or hypothetical ra‐
tionales. Hittson v. Chatman, 576 U.S. —, —, 135 S. Ct. 2126, 2127–28 (2015) 
(Ginsburg,  J. concurring in  denial  of certiorari)  (internal  quotations and 
ellipses omitted).  
18                                                     No. 13‐3327 

false testimony?” Ante at 8. Napue itself answered that ques‐
tion: “The same result obtains when the State, although not 
soliciting false evidence, allows it to go uncorrected when it 
appears.” 360 U.S. at 269. Nothing in the Napue opinion sug‐
gests that the prosecution’s constitutional duty of candor de‐
pends on which lawyer asked the question that drew the lie. 
See Brady, 373 U.S. at 87 (noting that this holding in Napue ex‐
tended prior rule in Mooney that prohibited prosecutors from 
offering knowingly perjured testimony). The majority tries to 
explain  away  the  broad  phrasing  of  the  Napue  opinion  by 
pointing to the citation to Alcorta v. Texas, 355 U.S. 28 (1957), 
and reads the teaching of Napue on this point as if it were con‐
fined to the facts of Alcorta. The better course is to assume that 
the Supreme Court noticed whether it was phrasing its teach‐
ing  in  Napue  broadly  or  narrowly.  We  should  not  strain  so 
hard to narrow it.  
   In fact, the Supreme Court has already confronted a case 
in which the prosecution violated Napue without itself offer‐
ing the perjured testimony. In Giglio v. United States, 405 U.S. 
150,  151–52  (1972),  a  key  prosecution  witness  lied  on  cross‐
examination by denying he had received any promise of leni‐
ency. The prosecution did nothing to correct the lie because 
the  trial  prosecutor  did  not  know  of  the  promise.  The  Su‐
preme Court reversed and remanded for a trial because of the 
perjury brought out by defendant’s cross‐examination. 
    The majority next asks, “Must the prosecutor correct false 
testimony  when  defense  counsel  already  knows  the  truth?” 
Ante at 7. This is a red herring that simply misses the point of 
Napue.  The  majority  bases  this  supposed  distinction  on  the 
theory that the Napue rule is a “cousin to the Brady doctrine.” 
No. 13‐3327                                                          19 

Ante at 8, citing Brady, 373 U.S. 83. Brady requires the prose‐
cution to disclose to the defense evidence that tends to excul‐
pate the accused, including evidence relevant to witness cred‐
ibility. The doctrines are in fact linked. In Giglio, the Supreme 
Court  explained  that  Mooney  had  held  that  deliberately  de‐
ceiving a court and jury by presenting evidence known to be 
false is incompatible with “rudimentary demands of justice,” 
and  that  Napue  had  extended  that  rule  to  cases  where  “the 
State,  although  not  soliciting  false  evidence,  allows  it  to  go 
uncorrected when it appears.” 405 U.S. at 153, quoting Napue, 
360 U.S. at 269. 
    While the doctrines are linked, they are not identical. Gig‐
lio held that Brady applies even where the government’s fail‐
ure  to  disclose  exculpatory  evidence  was  inadvertent,  id.  at 
154, and disclosure to the defense is sufficient to comply with 
Brady. E.g., United States v. Walter, 870 F.3d 622, 629 (7th Cir. 
2017);  Holland  v.  City  of  Chicago,  643  F.3d  248,  255  (7th  Cir. 
2011). That’s why Brady does not apply to information already 
known to the defense. United States v. Agurs, 427 U.S. 97, 103 
(1976); Walter, 870 F.3d at 629 But when the prosecution knows 
that a prosecution witness has lied to the court and jury, which 
everyone agrees happened in this case, Napue applies. It im‐
poses a duty on the prosecution not merely to inform the de‐
fense but to ensure that the perjury is corrected. 360 U.S. at 269.  
   If  mere  disclosure  of  the  perjury  to  the  defense  were 
enough, as it is under Brady and as the majority suggests here, 
the logic of the rule would allow the prosecution to disclose 
the perjury and just stand aside while the defense tries to re‐
but it. That is simply not a reasonable reading of Napue, which 
again instructs that the prosecution may not allow the perjury 
“to go uncorrected when it appears.” 360 U.S. at 269. In fact, 
20                                                        No. 13‐3327 

the majority cites no case that actually interprets Napue as it 
suggests, allowing the prosecution merely to disclose the per‐
jury to the defense without actually correcting the perjury. 
    Napue addresses not what the defense knows but the in‐
tegrity of the evidence before the jury. Napue teaches that the 
prosecution has an obligation to ensure that false testimony is 
corrected. Nothing in the opinion suggests that the obligation 
is removed if the defense knows the truth and has the oppor‐
tunity to offer contradictory evidence. What matters is the risk 
that the jury will use the false evidence to convict. The Napue 
Court  put  the  obligation  squarely  on  the  prosecution  to  see 
that the false evidence is corrected, without the majority’s pro‐
posed qualification. 
     The  majority  next  asks:  “Does  the  Constitution  forbid  a 
conviction obtained when the prosecutor does not correct but 
also does not rely on the falsehood?” Ante at 7. Again, the Na‐
pue opinion answers this question: “The same result obtains 
when the State, although not soliciting false evidence, allows 
it to go uncorrected when it appears.” 360 U.S. at 269. The key 
phrase is “allows it to go uncorrected.” That flatly contradicts 
the majority’s suggestion that Napue left the prosecution room 
to avoid its obligation to correct false evidence by merely re‐
fraining from asking the jury specifically to rely upon the per‐
jured testimony.  
    Finally, the majority asks: “Does the Constitution forbid a 
conviction obtained when all material evidence is presented 
to the jury before it deliberates?” Ante at 7. That proposed dis‐
tinction  might  have  a  superficial  plausibility,  but  it  is  also 
plainly contrary to Napue. It also ignores the reality of a jury 
trial  in  our  adversarial  system.  Under  the  majority’s  theory, 
Napue might allow prosecutors to respond to known perjury 
No. 13‐3327                                                         21 

by  merely  allowing  the  defense  to  contradict  the  perjury.  It 
does not. Napue made clear that the prosecution has a duty to 
correct the perjury. 
    A jury that hears evidence merely contradicting the per‐
jury cannot be said to know the truth. Nor can mere contradic‐
tion reasonably be deemed to be a “correction.” The prosecu‐
tion here never admitted to the jury that Irby lied to them. The 
jurors  heard  Irby  repeatedly  claim  under  oath  that  she  had 
told a consistent story, and they heard investigator Walter tes‐
tify that she had not been consistent. The judge instructed the 
jurors that it was up to them to evaluate the credibility of the 
witnesses  and  that  the  lawyers’  arguments  were  just  argu‐
ment, not evidence. 
    In the post‐conviction proceedings, and with the benefit of 
hindsight, the lawyers and judges know that Irby lied to the 
jury. That fact is “as clear and certain as a piece of crystal or a 
small diamond.” See Nix v. Whiteside, 475 U.S. 157, 190 (1986) 
(Stevens, J., concurring). But the jurors just heard conflicting 
testimony  from  Irby  and  Walter.  The  prosecution  even  told 
them in closing argument that a witness’s prior inconsistent 
statements  should  not  affect  her  credibility!  To  the  jury, 
whether Irby had lied to them was not a certain fact but only 
a possibility. It was one of those “mixtures of sand and clay” 
more  familiar  to  trial  lawyers  and  judges.  See  id.  As  Justice 
McDade  explained  in  her  dissent  in  the  Illinois  Appellate 
Court, due process and Napue are violated if the prosecutor 
can leave “jurors to somehow discern what he had the legal 
obligation to tell them—that Irby had lied under oath.” Long, 
2011 WL 10457885, at *8 (McDade, J., dissenting) (emphasis in 
original). The Supreme Court made the same point more re‐
cently. The Court explained that due process of law usually 
22                                                      No. 13‐3327 

relies on the presentation of contradictory evidence, but noted 
the  exception  for  perjury  by  prosecution  witnesses,  where 
due  process  calls  for  much  stronger  medicine.  Perry  v.  New 
Hampshire, 565 U.S. 228, 237 (2012). 
    In short, the majority’s suggestions that Napue leaves the 
state courts room to avoid following it on the facts of this case 
are without support. Napue expressly rejected several of the 
suggestions, and its logic clearly rejects the last. 
      IV. Remaining Issues 
   The panel explained why Long’s due process claim under 
Napue  was  not  procedurally  defaulted.  809  F.3d  at  308–09. 
And  the  Napue  due  process  violation  cannot  reasonably  be 
dismissed as harmless or non‐prejudicial under any available 
standard, whether under Napue itself, 360 U.S. 272 (false testi‐
mony “may have had an effect on the outcome of the trial”), 
Brecht v. Abrahamson, 507 U.S. 619, 622 (1993) (whether error 
“had substantial and injurious effect or influence”), or Chap‐
man v. California, 386 U.S. 18, 24 (1967) (“harmless beyond a 
reasonable doubt”). 
   The Illinois Appellate Court acknowledged in three differ‐
ent  appeals,  and  this  court’s  panel  explained,  that  the  case 
against  Long  was  weak.  See  Long,  2011  WL  10457885,  at  *3 
(“not overwhelming”); Supp. App. 63 (affirming second ver‐
dict: evidence in second trial was “closely balanced”); Supp. 
App. 49 (reversing original verdict: evidence in first trial was 
“closely  balanced”);  Long,  809  F.3d  at  311  (noting  that  case 
against Long was “weak”). No physical evidence tied Long to 
the murder. All four of the State’s eyewitnesses posed prob‐
lems. Two testified that they did not see Long shoot Sherman. 
Edwards had her own credibility problems. And Irby lied to 
No. 13‐3327                                                       23 

the jury. The State’s failure to correct Irby’s perjury likely in‐
fluenced the jury. It was not reasonable of the state court to 
find that merely offering contradictory evidence (from inves‐
tigator Walter) was sufficient to cure the Napue due process 
violation. See Long, 809 F.3d at 311. 
    In evaluating and rejecting the possibility of harmless er‐
ror, we consider the trial record as a whole. Napue, 360 U.S. at 
272; see also Giglio, 405 U.S. at 154 (reversing where perjured 
testimony was key to prosecution’s case); Long, 809 F.3d at 311. 
We should not close our eyes to other instances of prosecuto‐
rial overreach, including two outrages from the rebuttal clos‐
ing argument, when the defense could not respond. 
    First, the prosecution pulled a blatantly racist stunt, com‐
paring those present when the police arrived to the slave char‐
acters  in  Gone  with  the  Wind,  quoting  from  the  scene  where 
Scarlett O’Hara tells the slave Prissy to help her deliver Mela‐
nie  Wilkes’s  baby.  Prissy  famously  tells  “Miss  Scarlett”  that 
she  “don’t  know  nothin’  ’bout  birthin’  babies,”  and  is 
promptly slapped. See Supp. App. 168; see also Supp. App. 
70–71 (McDade, J., dissenting from affirmance on direct ap‐
peal)  (prosecutor’s  use  of  Gone  with  the  Wind  passage  was 
“blatant appeal to racism” that worked). And a few moments 
later, the prosecutor went so far as to describe a letter Irby had 
written that was not even in evidence. The judge had to inter‐
rupt and told the jury to disregard that blatant attempt by the 
experienced  lead  prosecutor  to  put  unadmitted  hearsay  in 
front of the jury, Supp. App. 171, but she got the jury’s atten‐
tion. During deliberations, the jury asked to see that letter. 
   In short, Long was not convicted in a fair trial. We should 
order that he receive a new trial.